UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K ANNUAL REPORT Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For The Year Ended December 31, 2011 Commission file number: 1-10431 AVX NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN IRS Employer Identification Number:33-0379007 AVX CORPORATION 1 AVX Boulevard Fountain Inn, SC 29644 AVX NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN INDEX Page No. Report of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm 3 4 Statements of Financial Condition with Fund Information as of December 31, 2011 and 2010 5-6 Statements of Income and Changes in Plan Equity with Fund Information for the years ended December 31, 2011, 2010 and 2009 7-9 Notes to Financial Statements 10-17 Signature 18 Schedule I – Investments 19 Exhibit: 23.1Consent of Elliott Davis LLC dated March 23, 2012 23.2 Consent of Grant Thornton LLP dated March 23, 2012 -2- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the AVX Nonqualified Supplemental Retirement Plan: We have audited the accompanying statement of financial condition with fund information of the AVX Nonqualified Supplemental Retirement Plan (the “Plan”) as of December 31, 2011 and the related statement of income and changes in plan equity with fund information for the year ended December 31, 2011. Our audit of the basic financial statements included the financial statement schedule listed in the index appearing under Schedule I.These financial statements and financial statement schedule are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audit. We conducted our audit in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan has determined it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Plan as of December 31, 2011 and the results of its operations and changes in plan equity for the year ended December 31, 2011, in conformity with U.S. generally accepted accounting principles.Also, in our opinion, the related financial statement schedule listed in the index appearing under Schedule I, when considered in relation to the basic financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. /s/Elliott Davis, LLC Greenville, South Carolina March 23, 2012 -3- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the AVX Nonqualified Supplemental Retirement Plan: We have audited the accompanying statements of financial condition with fund information of the AVX Nonqualified Supplemental Retirement Plan (the Plan) as of December31, 2010, and the related statements of income and changes in plan equity with fund information for the years ended December31, 2010 and 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Plan as of December31, 2010, and the results of its operations for the years ended December31, 2010 and 2009, in conformity with accounting principles generally accepted in the UnitedStates of America. /s/Grant Thornton LLP Charlotte, North Carolina March 29, 2011 -4- AVX NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN STATEMENT OF FINANCIAL CONDITION WITH FUND INFORMATION As of December 31, 2011 Total AVX Stock Fund Kyocera Stock Fund MainStay Cash Reserves Fund MainStay S&P 500 Index Fund Janus Balanced Fund Janus Fund PIMCO Total Return Fund PIMCO Real Return Fund American Funds - EuroPacific Growth Fund Well Fargo Adv Spec Mid Cap Value Fund Columbia Select Large Cap Value Fund MainStay Large Cap Growth Fund RidgeWorth Small Cap Value Equity Fund Oppenheimer Dev Markets Fund ASSETS: Investments at fair value: Other investments (cost $6,667,794) $ - AVX Corporation Common Stock (cost $1,013,493) -
